Citation Nr: 0808095	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  03-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for cardiac disability, 
to include as secondary to service-connected PTSD.

3.  Entitlement to disability benefits under the provisions 
of 38 U.S.C. § 1151 for MRSA sepsis, for L2-3 epidural 
abscess/discitis, for right elbow bursitis, for right eye 
blindness, for abscess pockets in the pelvis, for cardiac 
problems, for weakness and numbness of the lower legs and 
right side of body, for tumor of the right chest/breast bone, 
and for tumor of the left buttock/tailbone.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

5.  Entitlement to special monthly pension (SMP) on account 
of being housebound.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The RO has indicated that the veteran had active military 
service from December 1965 to September 1967.  The veteran's 
service medical records support such a conclusion.  

These matters come to the Board of Veterans' Appeals (Board) 
following rating decisions in December 2001, May 2004, and 
March 2005, in which the RO denied the veteran's claims that 
remain on appeal.  (The Board remanded this case in November 
2005 and November 2006.)

(The decision below addresses the veteran's claims of service 
connection for hypertension and for cardiac disability, as 
well as the claim for benefits under the provisions of 38 
U.S.C. § 1151.  The remaining issues on appeal will be 
discussed in the remand that follows this decision.)  


FINDINGS OF FACT

1.  Hypertension or a cardiac disability has not been related 
to the veteran's period of service or to the one-year period 
following service; no relationship has been established 
between hypertension or a cardiac disability and service-
connected PTSD.  

2.  The veteran developed a bacterial infection identified as 
methicillin-resistant staphylococcus aureus (MRSA) as a 
result of a central line placement by VA for intravenous (IV) 
access.  

3.  The veteran was seen at the VAMC in Lincoln, Nebraska on 
April 20, 2001, at which time he reported experiencing a low 
grade fever for the week; the veteran was urged by VA medical 
personnel to seek hospital care so that precautionary testing 
could be administered, but he refused.  

4.  On April 21, 2001, the veteran was notified that his 
blood culture evidenced possible staph species on gram 
strain; he was urged by VA medical personnel to seek 
immediate VA hospitalization and treatment; the veteran 
declined.  

5.  On April 23 and April 24, 2001, the veteran was notified 
that his MRSA infection was life threatening and he was urged 
by VA medical personnel to seek immediate VA hospitalization 
and treatment; the veteran declined.  

6.  The veteran first sought medical treatment for MRSA 
sepsis on May 1, 2001, at BryanLGH Medical Center.  

7.  The proximate cause of the veteran's residual 
disabilities due to MRSA infection (with resulting sepsis) 
was his refusal to seek immediate medical treatment and 
ameliorative antibiotic therapy at the urging of VA medical 
personnel.  

8.  The veteran's failure to seek medical treatment for MRSA 
infection after being advised of the need to do so by VA 
medical personnel is tantamount to a failure to follow 
properly given medical instructions.  

9.  The competent medical evidence does not reflect any 
qualifying additional disability from an MRSA infection that 
is the result of carelessness, negligence, lack of proper 
skill, or error in judgment on the part of VA health care 
providers.  The MRSA infection was a reasonably foreseeable 
event.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that was incurred 
or aggravated by service; hypertension is not proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1137; 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007); 38 C.F.R. § 3.310 (2006).

2.  The veteran does not have a cardiac disability that was 
incurred or aggravated by service; a cardiac disability is 
not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1137; 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007); 38 C.F.R. § 3.310 (2006).

3.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for MRSA sepsis, for L2-3 epidural abscess/discitis, 
for right elbow bursitis, for right eye blindness, for 
abscess pockets in the pelvis, for cardiac problems, for 
weakness and numbness of the lower legs and right side of 
body, for tumor of the right chest/breast bone, and for tumor 
of the left buttock/tailbone, have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.361, 
17.32 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims for 
service connection for hypertension and for cardiac 
disability, as well as the claim for benefits under the 
provisions of 38 U.S.C. § 1151 on appeal has been 
accomplished.  Through notice letters dated in December 2004, 
April 2005, and January 2007, the veteran was notified of the 
legal criteria governing his claims and the evidence needed 
to substantiate his claims.  The veteran has been afforded an 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that the RO was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
veteran was requested to submit evidence in support of his 
claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Additionally, in 
the January 2007 notice letter, the RO provided the veteran 
notice with respect to effective dates and rating criteria 
provisions.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claims, the "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  Here, 
following the January 2007 notice letter the veteran's claims 
for service connection for hypertension and for cardiac 
disability, as well as the claim for benefits under the 
provisions of 38 U.S.C. § 1151, were re-adjudicated in April 
2007, August 2007, and again in September 2007.  See Medrano 
v. Nicholson, 21 Vet. App. 165 (2007), citing Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (In order to cure 
a VCAA notice timing defect, a compliant notice must be 
issued followed by the readjudication of the claim).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims for 
service connection for hypertension and for cardiac 
disability, as well as the claim for benefits under the 
provisions of 38 U.S.C. § 1151 decided herein.  The RO has 
obtained the veteran's service medical records and other 
relevant post-service treatment records, to include records 
associated with the veteran's award of Social Security 
Administration (SSA) benefits.  The veteran has also been 
afforded VA examinations in which the examiners provided 
opinions regarding relationship between the veteran's 
hypertension or cardiac disability and service-connected 
PTSD.  Likewise, medical opinions have been provided 
concerning the veteran's claim for benefits under 38 U.S.C. 
§ 1151.  Otherwise, neither the veteran nor his attorney has 
alleged that there are any outstanding medical records 
probative of his claims that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A. Service Connection

The Board notes that the veteran's claims for service 
connection for hypertension and for cardiac disability were 
considered by the RO both on a direct basis and as secondary 
to service-connected PTSD.  As such, the Board will also 
consider both theories of entitlement.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension, arteriosclerosis, or endocarditis (to include 
other valvular heart disease) becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service- 
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  During the 
course of the veteran's appeal, the provisions of 38 C.F.R. § 
3.310 were amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006) (as codified at 38 C.F.R. § 3.310(b) (2007).  Although 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  (In a September 2007 supplemental statement of the 
case, the RO notified the veteran of the amended version of 
38 C.F.R. § 3.310.)

In this case, there are no complaints, findings, or treatment 
for hypertension or for a cardiac disability during service 
or within one year of service; nor has the veteran alleged 
any such complaints, diagnoses, or treatment.  Post-service 
medical evidence documents diagnoses of hypertension, mitral 
valve damage, cardiomyopathy, and sclerotic aorta.  The 
veteran was noted to take nitroglycerin on an as needed basis 
for racing heart.  Otherwise, private and VA treatment 
records do not reflect any competent medical opinion linking 
the veteran's hypertension and/or cardiac disability to 
service, to within one year of service, or to service-
connected PTSD.  

The Board finds most persuasive reports of January 2005 VA 
hypertension and heart examinations.  The examiner noted the 
veteran's reported history during both examinations.  With 
respect to hypertension, the examiner noted that PTSD did not 
cause specific vascular or vessel disease and it certainly 
did not cause hypertension based on his review of medical 
literature.  Furthermore, the examiner noted the veteran's 
history of his blood pressure having been stable for many 
years and not otherwise reporting continuously elevated blood 
pressure readings associated with anxiety or stress.  Thus, 
the examiner concluded that the veteran did not appear to 
have any worsening of his blood pressure due to PTSD.  With 
respect to cardiac disability, the examiner again opined that 
PTSD did not cause specific vascular or vessel disease and 
that it certainly did not cause any heart disease.  The 
examiner noted that there was no evidence that the veteran 
suffered from coronary artery disease (arteriosclerosis) and 
that any endocarditis was the result of the veteran's MRSA 
sepsis.  Furthermore, the examiner opined that he did not 
feel that the veteran's PTSD aggravated any heart disability 
as the veteran's reported intermittent rapid heart beat 
resulted even without stress or anxiety.  

The Board has also considered the veteran's written 
contentions with regard to his claims.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
hypertension and cardiac disability are service related or 
secondary to his service-connected PTSD, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter such as whether a current disability exists or 
the medical relationship between any current disability and 
service or service-connected disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the veteran's 
assertions, alone, cannot provide a basis for a grant of 
service connection.

Therefore, absent from the record competent evidence linking 
any current hypertension or cardiac disability to the 
veteran's period of service, to a period within one year of 
service, or to service-connected PTSD there is no basis in 
the record that would allow for a grant of service connection 
for hypertension or for cardiac disability.  No medical 
professional provides findings or opinions to that effect, 
and neither the veteran nor his attorney has presented or 
alluded to the existence of any such medical evidence or 
opinion.  

Under these circumstances, the Board finds that the VA 
examiner's opinion is uncontradicted and the claims of 
service connection for hypertension and cardiac disability 
must be denied.  As the preponderance of the evidence is 
against the veteran's claims, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  



B. Compensation Under 38 U.S.C.A. § 1151

The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was received by the RO in August 2001.

With respect to claims filed on or after October 1, 1997 (see 
VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability was service connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

The Board notes that during the course of the veteran's 
appeal, regulations to implement the current version of 38 
U.S.C.A. § 1151 were promulgated in August 2004.  See 38 
C.F.R. § 3.361 (2007).  The effective date of the change was 
September 2, 2004.  (See 38 C.F.R. § 3.358 (2007) pertaining 
to claims for compensation for disability or death from 
hospitalization, or medical/surgical treatment filed prior to 
October 1, 1997).  When the veteran filed his claim in August 
2001, the regulations governing those claims for compensation 
under 38 U.S.C.A. § 1151 were found only at 38 C.F.R. § 
3.358.  A review of 38 C.F.R. § 3.361 reflects that in 
pertinent part, the regulation is a restatement of the 
criteria of 38 U.S.C.A. § 1151.  In this case, the RO has 
provided the veteran notice of the pre-amended version of 38 
C.F.R. § 3.358 and the amended version of the regulation 
codified at 38 C.F.R. § 3.361.  

With respect to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care, treatment, or examination and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability, as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability (see 38 C.F.R. § 
3.361(c); and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, the veteran's representative's 
informed consent).  38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32, Informed Consent, a 
section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient-care furnished under title 38 U.S.C. shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others. In such circumstances, consent is implied.

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate, the nature of the 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives, and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  
Finally, under 38 C.F.R. § 17.32(d), the consent form will be 
witnessed, will be filed in the patient's medical records, 
and will be valid for a period of 30 calendar days.  

The veteran contends that proper sterile technique was not 
performed at the VAMC in Omaha, Nebraska during a central 
line placement procedure in April 2001.  He has argued that 
the placement procedure was first attempted at the left 
subclavian area but failed.  The physician then attempted the 
central line placement at the right subclavian area and was 
successful.  According to the veteran, as well as his father 
and another individual (both reportedly present during the 
procedure), the physician properly sterilized the veteran's 
left subclavian area but failed to sterilize the right 
subclavian area.  The veteran contends that this lack of 
sterile technique when the central line was placed in the 
right subclavian area resulted in his developing an MRSA 
infection.  

A review of the medical evidence reflects that the veteran 
had been diagnosed with hairy cell leukemia and had been 
admitted to the Omaha VAMC for chemotherapy.  An April 9, 
2001, general surgery consult note reflects that the veteran 
had a central line placement for IV access.  An informed 
consent form for the central line placement procedure is of 
record signed by the veteran, the VA physician who conducted 
the procedure, and a registered nurse as a witness.  In 
particular, the general surgery consult note reflects, "The 
right subclavian area was prepped with Betadine and draped in 
a sterile fashion."  There is no mention of any attempt to 
place a central line at the left subclavian area.  The 
veteran attempted to have the general surgery consult note 
amended to reflect what he believes occurred during the 
procedure.  His request however was denied by the VA 
Nebraska-Western Iowa Health Care System.  

The medical evidence documents that following the central 
line placement on April 9, 2001, the veteran received 
chemotherapy treatment.  An Omaha VAMC discharge summary 
dated April 9-17, 2001 reflects, in particular, discharge 
instructions to the veteran that if he experienced a fever 
that he was to go to the emergency room immediately.  

The veteran was seen at the Lincoln VAMC on April 18, 2001, 
for central line care.  Minimal redness was noted on the skin 
above the insertion line.  There was no swelling or purulent 
discharge.  The veteran was also seen the following day for 
central line care and no abnormalities were reported.  

The veteran was seen again at the Lincoln VAMC on April 20, 
2001, at which time he reported experiencing a low grade 
fever for the week, with some stomach pain.  Slight redness 
was identified on the upper stitch of the central line 
placement.  There was no other redness or drainage noted 
except a slight bit of "serosang" oozing from the lower 
stitch.  Blood was drawn from the central line.  Later that 
same day the veteran was seen by a VA physician, who in light 
of the veteran's symptoms, urged the veteran to seek hospital 
care so that further precautionary testing and observation 
could be administered.  The veteran is noted to have refused 
hospitalization.  A clinical notation later that same day 
reflects that the physician strongly advised the veteran to 
be admitted, but the veteran again refused.  The veteran was 
noted as being warned that he was at risk for a fatal 
infection.  

An April 21, 2001, clinic note reflects laboratory results as 
showing possible staph species on gram strain.  The veteran 
was called by a VA physician and hospitalization again 
suggested for IV antibiotic treatment.  The veteran declined 
and was noted to report that he was feeling much better.  An 
April 22, 2001, clinic note reflects a notation that the 
veteran's blood culture reflected MRSA.  The record documents 
that on April 23, 2001, the veteran had refused to be 
hospitalized and treated with antibiotics.  On April 24, 
2001, the veteran was again contacted and informed that the 
MRSA infection could be fatal.  It was noted that he declined 
hospitalization and treatment.  

Thereafter, a BryanLGH Medical Center summary, dated May to 
June 2001, reflects that the veteran sought treatment on May 
1, 2001, with a complaint of feeling badly.  He also 
complained of cloudy vision in his right eye and that his 
skin had been turning yellow.  On examination the veteran was 
noted to look acutely ill and jaundiced, and was also very 
weak and in a wheelchair.  The hospital summary notes that 
the veteran had MRSA in many parts of his body and he 
underwent a course of Synercid treatment.  He was later 
transferred to Madonna Rehabilitation Hospital for a 
continuation of systemic antibiotics along with physical 
therapy.  

The Board finds persuasive in this case an April 2007 VA 
medical opinion.  In that opinion, the VA physician reviewed 
the relevant VA treatment records associated with the 
veteran's central line placement, MRSA infection, and 
subsequent treatment for MRSA sepsis.  The physician 
indicated that one week after the placement of the central 
line, the veteran had developed sepsis due to MRSA infection.  
Proper therapy suggested by the Lincoln VAMC would have had 
an excellent chance to prevent the seeding of the bacteria in 
several organs.  The physician opined that the MRSA bacterium 
was as likely as not caused by the central line placed for IV 
chemotherapy.  However, the proximate cause of the veteran's 
residual disability was as likely as not due to his refusal 
to be treated.  The physician further opined that he could 
not find carelessness, error in judgment, lack of proper 
skill, or negligence from the records with respect to the 
insertion and care of the central line.  

The Board has considered a February 2004 statement from 
Eugene C. Oliveto, M.D., a board certified psychiatrist, who 
was apparently treating the veteran's leukemia with 
homeopathic IV therapy, as well as a report of a November 
2001 VA medical opinion.  In particular, Dr. Oliveto notes 
that the event causing the veteran's MRSA infection, in his 
medical opinion, was totally preventable with better septic 
care.  Dr. Oliveto's opinion does not clearly address the 
proximate cause of the veteran's additional disabilities nor 
does it address what, if any, the veteran's failure in 
seeking treatment for MRSA infection may have played in the 
resulting onset of his residual disabilities.  Likewise, the 
November 2001 VA opinion is not persuasive as it also does 
not reflect any discussion by the examiner of the veteran's 
failure to seek treatment.  

Furthermore, notwithstanding the above, the Board finds the 
veteran's failure to seek medical treatment for MRSA 
infection after he was advised of the need to do so is 
tantamount to a failure to follow properly given medical 
instructions.  As noted above, upon discharge from the Omaha 
VAMC on April 17, 2001, the veteran was advised that he 
should go to the emergency room if he began experiencing a 
fever.  The veteran failed to do so even though he reported 
on April 20, 2001, that he had been feverish that week.  He 
also failed to seek hospitalization and treatment following 
repeated warnings concerning the severity of a MRSA 
infection.  

Although the infection itself likely resulted from the VA 
procedure in April 2001, this was a reasonably foreseeable 
event.  Even when discharged, the veteran was advised to seek 
immediate care if he developed a fever, advice given because 
of the foreseeability of an infection.  Despite the evidence 
pointing to a failure to sterilize prior to the central line 
placement, the Board finds that the greater weight of the 
evidence demonstrates that a proper sterile technique was 
used.  The record of the central line placement itself does 
not reflect any lack of sterile procedures, and the reviewing 
physicians have not said that there was negligence on the 
part of VA.  Acquiring an infection is not per se evidence of 
some act of negligence, carelessness, or fault, etc.  The 
only version of events that suggests negligence by the way 
the veteran's right side was used to insert the central line 
is the version provided by those whose interest is to see the 
veteran benefit by prevailing on this claim.  The Board finds 
that the version described in the treatment notes is the 
accurate one, which version has not been disputed by any 
medical reviewer, even those who provided opinions contrary 
to the April 2007 opinion.  Dr. Oliveto indicated that the 
infection was totally preventable with better septic care, 
but even he does not refute the version of events described 
in the treatment notes.  His conclusion that an infection 
could have been prevented with better care is a statement of 
the obvious.  Certainly, all infections could be prevented by 
a pristine environment, but that is not the question.  The 
question is whether there was any carelessness, negligence, 
etc., on the part of VA that was the proximate cause of 
disability.  The proximate cause of disability resulting from 
the infection is, as has been explained above, not 
carelessness, negligence, fault, etc., on the part of VA.  
Nor is it an event not reasonably foreseeable.  As a result, 
the Board finds that additional disability caused by the 
infection in this case can not be said to have been caused by 
VA negligence or other similar instance of fault.  38 C.F.R. 
§ 3.361(c)(3).  

While the Board does not doubt the sincerity of the veteran's 
beliefs regarding his claim, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter.  
Espiritu, 2 Vet. App. at 492.  As such, the veteran's 
assertions, alone, while considered by the Board, cannot 
provide a basis for a grant of compensation under the 
provisions of 38 U.S.C.A. § 1151.

Thus, under these circumstances, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence weighs against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.  


ORDER

Service connection for hypertension is denied.  

Service connection for cardiac disability is denied.  

Compensation under the provisions 38 U.S.C.A. § 1151 for MRSA 
sepsis, for L2-3 epidural abscess/discitis, for right elbow 
bursitis, for right eye blindness, for abscess pockets in the 
pelvis, for cardiac problems, for weakness and numbness of 
the lower legs and right side of body, for tumor of the right 
chest/breast bone, and for tumor of the left 
buttock/tailbone, is denied.  


REMAND

Under applicable criteria, TDIU may be awarded where the 
schedular rating is less than total and when it is determined 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  Under § 4.16(a) if there is only one service-
connected disability, it must be rated at 60 percent or more.  
If there are two or more disabilities, at least one of those 
disabilities must be rated at 40 percent or more, and the 
total combined rating must be 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident, disabilities of one or both of the upper 
extremities or of the lower extremities, disabilities 
affecting a single body system, multiple injuries incurred in 
action, or multiple disabilities incurred as a prisoner of 
war may be considered as one disability in applying the 
provisions of § 4.16(a).  

A review of the veteran's November 2003 application for 
increased compensation based on unemployability (VA Form 21-
8940) reflects his report that cancer (presumably hairy cell 
leukemia), cardiac disability, blindness (presumably of the 
right eye), and a back disability, prevented him from 
following a substantial gainful occupation.  The application 
notes that the veteran had a high school education, and that 
he had received additional education/training at machine shop 
school and in diesel repair.  From 1972 to 1999 the veteran 
was self employed and apparently owned his own machine shop 
and also did diesel repair work.  

The relevant medical evidence reflects a November 2003 letter 
from Thomas Green, D.C.  Dr. Green reported that the 
veteran's low back condition had been a chronic problem, and 
that it was currently disabling to his occupation and many 
physical activities.  Dr. Green noted that the veteran was 
unable to perform his duties as a diesel mechanic and was 
limited in his abilities to lift, to walk, and to stand.  A 
report of January 2006 VA examination reflects the examiner's 
report that the veteran's back disability had had significant 
functional impact.  Radiographic study of the veteran's low 
back at that time revealed multi-level degenerative disc 
disease with disc space narrowing and osteophyte formation.  

In this case, the veteran is service connected for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling; traumatic scars of the left great toe, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
lumbar spinal stenosis, rated as 10 percent disabling; and 
hearing loss, rated as 0 percent disabling (noncompensable).  
The current combined evaluation for the veteran's service-
connected disabilities is 50 percent.  See 38 C.F.R. § 4.25 
(2007).  As such, the veteran does not meet the criteria for 
consideration for entitlement to TDIU on a schedular basis.  

Nevertheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Thus, even 
when the percentage requirements are not met, entitlement to 
a total rating, on an extra-schedular basis, may nonetheless 
be established, in exceptional cases, when a veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).  Consequently, the Board must determine 
whether the veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (work 
that is more than marginal, which permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  

Additionally, in November 2006, the Board denied the 
veteran's claim for special monthly pension based upon the 
need for aid and attendance.  A veteran receiving non-
service-connected pension may receive housebound-rate special 
monthly pension if he has a disability rated as permanent and 
total (100 percent) (but not including TDIU under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d)(1) and (2) (2007).  A veteran will be 
determined to be "permanently housebound" when he is 
substantially confined to his house (or ward or clinical 
areas, if institutionalized) or immediate premises due to 
disability or disabilities which it is reasonably certain 
will remain throughout his lifetime.  38 U.S.C.A. § 1502(c) 
(West 2002); 38 C.F.R. § 3.351(d)(2) (2007).

In its May 2006 action, the Board remanded the veteran's 
claim for SMP on account of being housebound to allow the RO 
to rate all the veteran's nonservice-connected disabilities 
associated with his award of pension.  A review of the 
relevant April 2007 supplemental statement of the case (SSOC) 
reflects the RO's finding that the veteran was not 
permanently housebound nor did he have a single disability 
ratable at 100 percent disabling.  The RO otherwise failed to 
specifically rate the veteran's various disabilities.  The 
Board is mindful that in an April 2006 rating decision, the 
veteran was noted to be rated at 70 percent for leukemia and 
at 30 percent for ulcerative colitis.  Of those additionally 
listed nonservice-connected disabilities, to include 
bilateral flat feet, heart condition to include endocarditis, 
hypertension, irritable bowel syndrome, and acid reflux, 
there were no percentage ratings assigned.  The Board notes 
that, it is precluded in the first instance from assigning 
ratings for the veteran's nonservice-connected disabilities.  

A remand by the Board confers on the appellant, as a matter 
of law, a right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Thus, a remand is warranted to have the RO 
rate the veteran's disabilities in the first instance prior 
to the Board's review of the veteran's claim for SMP on 
account of being housebound.  

Furthermore, upon further review of the record, the Board 
finds that an additional medical opinion would be helpful in 
deciding the veteran's claims for both a TDIU and for SMP on 
account of being housebound.  The veteran should be scheduled 
for a VA examination and the examiner requested to evaluate 
all of the veteran's current disabilities.  In addition, the 
examiner should conduct a review of the medical evidence, and 
provide a well-reasoned, well-supported medical opinion, 
addressing the question of whether the veteran's service-
connected PTSD, traumatic scars of the left great toe, 
tinnitus, lumbar spinal stenosis, and hearing loss combine to 
make him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia 
v. Brown, 7 Vet. App. 294 (1995).  Such opinion should be 
based, in part, upon consideration of the veteran's 
documented history and assertions, to include employment 
history and education and medical evidence associated with 
the record.  

(The Board emphasizes to the veteran that failure to report 
to any scheduled examination, without good cause, could 
result in a denial of his claims.  See 38 C.F.R. § 3.655(b) 
(2007).)

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the agency of original jurisdiction 
(AOJ) of the responsibility to ensure full compliance with 
the Act and its implementing regulations.  Hence, in addition 
to the action requested above, the AOJ should also undertake 
any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the remaining 
claims on appeal.

In light of the above, these matters are hereby REMANDED for 
the following action:

1.  The veteran and his attorney should 
be sent a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
the AOJ to obtain any additional 
pertinent evidence not currently of 
record.  The veteran should also be 
invited to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  After securing any additional 
records, the veteran should be afforded a 
VA examination.  The entire claims file, 
to include a complete copy of this remand 
must be made available to the examiner 
designated to examine the veteran.  A 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  

The examiner should be requested to 
identify and evaluate the severity of the 
veteran's current disabilities.  Findings 
necessary to apply rating criteria for 
service-connected and non-service-
connected disabilities alike should be 
made.  In addition, the examiner should 
elicit from the veteran and record for 
evaluation purposes a full work and 
educational history.  Thereafter, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's service-
connected PTSD, traumatic scars of the 
left great toe, tinnitus, lumbar spinal 
stenosis, and hearing loss combine to 
preclude substantially gainful employment 
that is consistent with the veteran's 
education and occupational experience.  

All examination results should be set 
forth along with the complete rationale 
for the opinions provided.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should readjudicate the issues remaining 
on appeal.  If any benefit sought is not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


